         Case 1:21-cv-00934-AJN Document 72 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  


Harleysville Worcester Insurance Company, et al.,

                      Plaintiffs,
                                                              21-cv-934 (AJN)
               –v–
                                                                  ORDER
Consigli & Associates, LLC, et al.,

                      Defendants.


ALISON J. NATHAN, District Judge:

       The case management conference scheduled for December 20, 2021, is rescheduled to

December 10, 2021, at 3:15 p.m.



       SO ORDERED.

Dated: July 29, 2021                    __________________________________
       New York, New York                        ALISON J. NATHAN
                                               United States District Judge
